DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 11/16/2022.  Claims 7-12 are pending.
Election/Restrictions
Applicant’s election without traverse of Species I. (Figs. 1-6F) in the reply filed on 11/16/2022 is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 discloses “a rod part” in line 1, then recites “a rod part” in line 2.  It is believed that line 2 should recite: “the rod part,” since this limitation was introduced in line 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 discloses “a to-be attached portion” in line 13.  This limitation appears to imply that the rotary unit is unassembled or incomplete.  For Examination purposes, this limitation will be interpreted as disclosing that the rotary unit is provided with “an attachment portion,” which is attached to the base portion.  Appropriate correction is requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Junge et al. (U.S. Pub. 20100266977).
Regarding claim 7, Junge discloses a moving device 92 for a rod part 11 supporting an instrument hose (as seen in Fig. 1 below) comprising: a spring 17 that generates a torque when the rod part 11 that supports an instrument hose connected to an instrument (as shown in Fig. 1 below) is tilted down or tilted up about a rotation axis on a base portion side 12 of the rod part 11; and a torque adjustment unit 200 that is capable of adjusting a torque by deforming the spring 17, where the torque adjustment unit 200 is disposed in a radial direction of the rotation axis and operated in the radial direction (as shown in Fig. 7).
	Regarding claim 10, Junge discloses the moving device 92, comprising: a plurality of the moving devices 92 for a rod part 11 supporting an instrument hose arranged in a direction in which the rotation axis extends (as seen in Fig. 1 below). 


    PNG
    media_image1.png
    675
    747
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 9 and 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to disclose or teach a moving device for a rod part supporting an instrument hose comprising: a spring that generates a torque when a rod part that supports an instrument hose connected to an instrument is tilted down or tilted up about a rotation axis on a base portion side of the rod part; a torque adjustment unit that is capable of adjusting a torque by deforming the spring, where the spring is positioned on the rotation axis, where the torque adjustment unit includes a spring deforming portion that is attached to a first end of the spring and that deforms the spring in a direction in which the spring is wound up and a spring fixing portion that keeps a torque constant by coming into contact with the spring deforming portion and fixing the spring deforming portion in place, in combination with the other elements recited in claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Junge et al. above, the Examiner submits the Notice of References Cited (PTO-892).  U.S. Pat. 4345616 to Terry teaches a moving device for a rod part supporting an instrument hose, having a spring and a torque adjustment unit.  However, Terry fails to teach the structural limitations of the torque adjustment unit, as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        19-Nov-22